Title: To George Washington from William Fairfax, 13–16 August 1756
From: Fairfax, William
To: Washington, George



Dear Sir
Belvoir. 13th[ - 16] Augt 1756

I had the renew’d Pleasure to receive your Epistle brought down by Captn Mercer. I suppose the Govrs Orders to dismiss our Militia after Harvest were conditional in Case You had Men enô in the Regiment to garrison the little Fortresses and repel the skulking invading Enemy. However I am glad the Militia are on their Return, thô by their many and frequent Desertions They discover that a good public Spirit is not among them. I have issued Orders for apprehending in Hopes to have them punishd, but they find Favor, get private Hints and are conceald. War was proclaimd at Wmsburg last Satturday, so that

[we] may dayly expect Directions to proclaim the same in each County; and wish It may animate our young Men and encline Them to enlist and compleat your Regiment—I have before told You, that Lord Fx was formerly acquainted with the Earl of Loudon, and will no doubt at your Request mention You to Lord Loudon, and according to it’s good Reception You may proceed to Address in behalf of the Regiment which will likely be continued and Subsisted at least during War. I also advise your Sending a Plan of the Fort You are erecting which I suppose is to have a Ditch and enclosd with strong Pallisados. It is whisperd that the N. England Forces under Genl Winslow have declard their Dislike to be commanded by or receiving Orders from Genl Abercrombie who it’s said to avoid any Interruption to the public Service expected from that Corps, wavd his Right; but how that Matter will be carried on now Lord Loudon is arriv’d, perhaps the News Papers of next Week will give some Intelligence; and heartily wish We may then be informd of General Blakeney’s Success against the formidable Attacks of the Marshal D. de Richlieu; for the Loss of that important Island of Minorca would greatly lessen the British Interest & Influence in the Mediterranean. And further if We should make Conquests at Crown-Point &c. unless We could Seize all the Neutral and controverted Islands I know not what valuable Acquisitions We should refuse to restore in Exchange for Minorca; as Port Mah[o]n has been found greatly useful and necessary to our Navy being oblig’d before that Possession in 1708 to refit and winter our Ships destind for the Mediterranean, at Lisbon.
16. August.
This Day Capt. Mercer favourd Us with his Company. He says You sent some Posts ago an Address to Lord Loudon in behalf of your Regiment. As it is very probable his Lordship at his first Arrival and some Time after, may have such Multiplicity of Business as not to admit a requisite Attention to your So early an Address; which if You find by being unnoticed, A kind and favorable Letter from Lord Fx may give You a successful Introduction; and perhaps Colo. Gage &c. at your Request may mention You in a genteel Manner natural to that worthy Gentleman. As the Address was not recommended from Wmsburg, I doubt P.L. may’nt think proper to espouse it.

I am greatly obligd and thankful for your appointing Bryan in Capt. Mercer’s Company, trusting He will improve all Opportunitys towards acquiring useful Knowledge in the Military Science and show his Gratitude for your Favors.
Capt. Mercer says, your Soldiers working on the Fort are paid Six pence extraordinary a Day. I paid the Soldiers at Providence sixteen pence stg each Day They workt. I therefore think on your Representation of the hard and painful Service in hot Weather the Committee would allow a reasonable Quantity of Rum and Sugar twice a Week for their Refreshment & Encouragemt.
That You may enjoy good Health, Contentment, and Fruition of your Hopes is the Sincere Wish of Dr Sir Yr affecte and obedt Servt
W: Fairfax
